UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-21928 Short-Term Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: February 28, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Short-Term Bond Fund of AmericaSM [photo of a wheat field - wheat silos and a farm house in the middle of the wheat field]  Semi-annual report for the six months ended February 28, 2011 Short-Term Bond Fund of America seeks to provide current income while preserving capital by investing in high-quality debt securities and maintaining a portfolio with a dollar-weighted average maturity no greater than three years. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 2.50%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended March 31, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years Lifetime (since 10/2/06) Reflecting 2.50% maximum sales charge –1.24 % — % The total annual fund operating expense ratio was 0.63% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 2, 2006, through December 31, 2008, and reimbursed other fees and expenses. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 22 to 26 for details. Results for other share classes can be found on page 4. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo of a wheat field - wheat silos and a farm house in the middle of the wheat field] We welcome the opportunity to present you with Short-Term Bond Fund of America’s semi-annual report for the six-month period ended February 28, 2011. For the first half of the fund’s fiscal year, the fund produced a total return of –0.25%. This return includes monthly dividends paid by the fund totaling 6.48 cents a share. Shareholders who reinvested their dividends recorded an income return of 0.64% (1.28% annualized), while those taking their dividends in cash had the same income return. The fund’s share price fell 9 cents a share to end the period at $10.06. In comparison, the fund’s peer group, as measured by the Lipper Short Investment Grade Debt Funds Average, returned 0.92%, while the unmanaged Barclays Capital U.S. Government/Credit 1–3 Years ex BBB Index, the fund’s primary market benchmark, returned 0.31% for the period. The better results of the peer group average can be attributed to the presence of lower quality bonds in some of our peers’ funds, which can increase returns but also heighten risk. The index benchmark does not include expenses or management fees. [Begin Sidebar] Results at a glance For periods ended February 28, 2011, with distributions reinvested Total returns Average annual total returns Six months 1 year Lifetime (since 10/2/06) Short-Term Bond Fund of America (Class A shares) –0.25 % % % Barclays Capital U.S. Government/ Credit 1–3 Years ex BBB Index* Lipper Short Investment Grade Debt Funds Average† *The index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. † Source: Lipper. Lipper averages do not include the effect of sales charges, account fees or taxes. [End Sidebar] [photo of a field] Market conditions The first half of the fund’s fiscal year was marked by a slight rise in overall interest rates. While the Federal Reserve has kept its benchmark rate between zero and 0.25%, investors sold off Treasuries and other bonds to some degree, preferring to take on more risk. This lowered the value of most bonds, while increasing yields. Investor optimism can be traced to improvements in the overall economy, which has seen more sustained growth during the period, though unemployment remains high and housing markets are weak. This has led some bond investors to begin anticipating a rise in the Fed’s benchmark rate, which may drive bond prices lower. In the face of this sentiment, and with future rate increases in mind, we chose to increase the overall credit quality of the fund’s holdings, taking on more Treasuries and federal agency securities, and thus reducing risk in the overall portfolio. Corporate bonds represented 13.8% of our portfolio, but we avoided financial sector bonds to some degree, even though they performed well during the period. While our participation in these gains was limited, we believe our approach can continue to preserve our shareholders’ capital over the long term. The road ahead We do not anticipate that the Federal Reserve will increase rates over the next six months, but as the economy improves, the prices of most bonds may fall further. The Fed’s second bond purchasing program expires in June, which would remove a key buyer in the marketplace, perhaps further pressuring prices. In addition, there is some concern that inflation may become a factor, especially with the recent spate of high energy prices. Should overall inflation begin to rise, the Fed may act more quickly than expected. This is another reason why we have positioned the fund more conservatively, in terms of credit quality, so as to minimize the impact this would have on our shareholders. We thank you for your continued support, and we look forward to reporting to you again at the end of our fiscal year. Cordially, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ David A. Hoag David A. Hoag President April 11, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] The fund’s 30-day yield for Class A shares as of March 31, 2011, calculated in accordance with the Securities and Exchange Commission formula, was 0.51%. The fund’s distribution rate for Class A shares as of that date was 1.28%. Both reflect the 2.50% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. [End Sidebar] Other share class results Classes B, C, F and 529 Fund results shown are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Average annual total returns for periods ended March 31, 2011 (the most recent calendar quarter-end): Life 1 year 5 years of class Class B shares1 — first sold 11/6/06 Reflecting applicable contingent deferred sales charge (CDSC), maximum of 5%, payable only if shares are sold within six years of purchase −4.35 % — % Not reflecting CDSC — Class C shares1 — first sold 11/6/06 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase −0.49 — Not reflecting CDSC — Class F-1 shares2 — first sold 11/1/06 Not reflecting annual asset-based fee charged by sponsoring firm — Class F-2 shares2 — first sold 8/19/08 Not reflecting annual asset-based fee charged by sponsoring firm — Class 529-A shares3 — first sold 11/3/06 Reflecting 2.50% maximum sales charge −1.21 — Not reflecting maximum sales charge — Class 529-B shares1,3 — first sold 11/2/06 Reflecting applicable CDSC, maximum of 5%, payable only if shares are sold within six years of purchase −4.47 — Not reflecting CDSC — Class 529-C shares1,3 — first sold 11/3/06 Reflecting CDSC, maximum of 1%, payable only if shares are sold within one year of purchase −0.57 — Not reflecting CDSC — Class 529-E shares2,3 — first sold 12/1/06 — Class 529-F-1 shares2,3 — first sold 11/16/06 Not reflecting annual asset-based fee charged by sponsoring firm — 1These shares are not available for purchase. 2These shares are sold without any initial or contingent deferred sales charge. 3Results shown do not reflect the $10 account setup fee and an annual $10 account maintenance fee. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 2, 2006, through December 31, 2008, and reimbursed other fees and expenses. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 22 to 26 for details that include expense ratios for all share classes. For information regarding the differences among the various share classes, refer to the fund’s prospectus. Summary investment portfolio February 28, 2011 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Investment mix by security type Percent of Net Assets Bonds & notes of U.S. government & government agencies 54.7 % Corporate bonds & notes Mortgage-backed obligations Bonds & notes of governments & government agencies outside the U.S. Other Short-term securities & other assets less liabilities [end pie chart] Quality breakdown* Percent of net assets U.S. government obligations† 39.4 % Federal agencies Aaa/AAA Aa/AA A/A Short-term securities & other assets less liabilities *Bond ratings which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody's, Standard & Poor's and/or Fitch as an indication of an issuer's creditworthiness.If agency ratings differ, securities are put in the highest category consistent with fund investment policies. †These securities are backed by the full faith and credit of the United States government. Principal Percent amount Value of net Bonds & notes- 91.89% ) ) assets Bonds & notes of U.S. government & government agencies- 54.68% U.S. Treasury: 0.875% 2011 $ $ 1.00% 2011 1.00% 2011 1.125% 2011 1.75% 2011 4.875% 2011 5.125% 2011 0.625% 2012 1.00% 2012 1.125% 2012 1.375% 2012 4.25% 2012 4.50% 2012 4.625% 2012 4.75% 2012 4.875% 2012 1.375% 2013 1.50% 2013 3.125% 2013 3.375% 2013 3.375% 2013 3.50% 2013 3.875% 2013 1.875% 2014 2.25% 2014 2.375% 2014 0.875%-11.25% 2011-2015 % Fannie Mae: 1.00% 2011 1.75% 2011 2.00% 2012 1.00% 2013 2.75%-6.125% 2011-2014 Federal Home Loan Bank: 1.125% 2012 3.625% 2013 0.23%-5.60% 2011-2012 (1) Freddie Mac: 1.75% 2012 1.625% 2013 3.00% 2014 0.232%-5.25% 2011 (1) United States Government Agency-Guaranteed (FDIC insured), Citigroup Inc. 0.313%-1.875% 2011-2012 (1) United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G: 2.20% 2012 2.125% 2012 United States Government Agency-Guaranteed (FDIC insured), Morgan Stanley: 2.25% 2012 0.592% 2012 (1) United States Government Agency-Guaranteed (FDIC insured), Goldman Sachs Group, Inc.: 0.502% 2012 (1) 3.25% 2012 United States Government Agency-Guaranteed (FDIC insured), JPMorgan Chase & Co. 0.553%-2.20% 2012 (1) United States Government Agency-Guaranteed (FDIC insured), State Street Corp. 1.85% 2011 Other securities Corporate bonds & notes- 13.77% Financials- 6.19% JPMorgan Chase & Co. 3.40%-5.375% 2012-2015 Société Générale 2.20% 2013(2) Goldman Sachs Group, Inc. 3.70% 2015 Morgan Stanley, Series F, 2.875% 2014 Citigroup Inc. 6.00% 2013 Other securities Other corporate bonds & notes - 7.58% Other securities Total corporate bonds & notes Mortgage-backed obligations (3)- 11.92% Fannie Mae: 4.00% 2019 3.50% 2025 3.50% 2025 3.50% 2025 0.462%-6.00% 2019-2039 (1) Freddie Mac 2.225%-5.728% 2013-2040 (1) Other securities Bonds & notes of governments & government agencies outside the U.S.- 6.66% France Government Agency-Guaranteed, Société Finance 2.25%-3.375% 2012-2014 (2) Europe Government Agency-Guaranteed, Dexia Credit Local 0.553% 2012 (1) (2) Other securities Other - 4.86% Other securities Total bonds & notes (cost: $3,613,072,000) Short-term securities- 7.70% Freddie Mac 0.21%-0.24% due 8/5-12/2/2011 Fannie Mae 0.19%-0.49% due 3/1-6/1/2011 Federal Home Loan Bank 0.16%-0.27% due 3/30-9/19/2011 Barton Capital LLC 0.17% due 3/1/2011 (2) American Honda Finance Corp. 0.24% due 3/17/2011 Jupiter Securitization Co., LLC 0.23% due 3/21/2011 (2) Other securities Total short-term securities (cost: $307,069,000) Total investment securities (cost: $3,920,141,000) Other assets less liabilities Net assets $ % "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Coupon rate may change periodically. (2) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $501,924,000, which represented 12.58% of the net assets of the fund. (3) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at February 28, 2011 (dollars in thousands) Assets: Investment securities, at value (cost: $3,920,141) $ Cash Receivables for: Sales of investments $ Sales of fund's shares Interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Dividends on fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation 20 Other 76 Net assets at February 28, 2011 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Distributions in excess of net investment income ) Accumulated net realized loss ) Net unrealized appreciation Net assets at February 28, 2011 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (396,425 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended February 28, 2011 (dollars in thousands) Investment income: Income: Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders 96 Registration statement and prospectus Trustees' compensation 20 Auditing and legal 35 Custodian 9 State and local taxes 1 Other 99 Net investment income Net realized gain and unrealized depreciation on investments: Net realized gain on investments Net unrealized depreciation on investments ) Net realized gain and unrealized depreciation on investments ) Net decrease in net assets resulting from operations $ ) (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended February 28, 2011* Year ended August 31, 2010 Operations: Net investment income $ $ Net realized gain on investments Net unrealized (depreciation) appreciation on investments ) Net (decrease) increase in net assets resulting from operations ) Dividends paid or accrued to shareholders from net investment income ) ) Net capital share transactions ) Total (decrease) increase in net assets ) Net assets: Beginning of period End of period (including distributions in excess of net investment income: $(877) and $(24), respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization Short-Term Bond Fund of America (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide current income while preserving capital by investing in high-quality debt securities and maintaining a portfolio with a dollar-weighted average maturity no greater than three years. Effective November 1, 2010, the fund reorganized from a Maryland corporation to a Delaware statutory trust in accordance with a proposal approved by shareholders on November 24, 2009. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 2.50% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C* None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C* None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B, 529-B, C and 529-C shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities. In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations –Income, fees and expenses (other than class-specific fees and expenses) are allocated daily among the various share classes based on the relative value of their settled shares. Realized andunrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends paid to shareholders are declared daily after the determination of the fund’s net investment income and are paid to shareholders monthly. Distributions paid to shareholders are recorded on the ex-dividend date. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Some securities may be valued based on their effective maturity or average life, which may be shorter than the stated maturity. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees.Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.At February 28, 2011, all of the fund’s investment securities were classified as Level 2. 4. Risk factors Investing in the fund may involve certain risks including, but not limited to, those described below. Market conditions — The prices of, and the income generated by, the securities held by the fund may decline due to market conditions and other factors, including those directly involving the issuers of securities held by the fund. Investing in bonds — Rising interest rates will generally cause the prices of bonds and other debt securities to fall. Longer maturity debt securities may be subject to greater price fluctuations than shorter maturity debt securities. Bonds and other debt securities are subject to credit risk, which is the possibility that the credit strength of an issuer will weaken and/or an issuer of a debt security will fail to make timely payments of principal or interest and the security will go into default. Investing in mortgage-backed and asset-backed securities — Many types of bonds and other debt securities, including mortgage-backed securities, are subject to prepayment risk. If interest rates fall and the loans underlying these securities are prepaid faster than expected, the fund may have to reinvest the prepaid principal in lower yielding securities, thus reducing the fund’s income. Conversely, if interest rates increase and the loans underlying the securities are prepaid more slowly than expected, the expected duration of the securities may be extended. This reduces the potential for the fund to invest the principal in higher yielding securities. Investing in securities backed by the U.S. government — Securities backed by the U.S. Treasury or the full faith and credit of the U.S. government are guaranteed only as to the timely payment of interest and principal when held to maturity. Accordingly, the current market values for these securities will fluctuate with changes in interest rates. The fund may also invest in debt securities and mortgage-backed securities issued by federal agencies and instrumentalities that are not backed by the full faith and credit of the U.S. government. These securities are neither issued nor guaranteed by the U.S. government. Management — The investment adviser to the fund actively manages the fund’s investments. Consequently, the fund is subject to the risk that the techniques and risk analyses employed by the investment adviser in this process may not produce the desired results. This could cause the fund to lose value or its results to lag relevant benchmarks or other funds with similar objectives. 5. Taxation and distributions Federal income taxation – The fund complies with the requirements under Subchapter M of the Internal Revenue Code applicable to mutual funds and intends to distribute substantially all of its net taxable income and net capital gains each year. The fund is not subject to income taxes to the extent such distributions are made. Therefore, no federal income tax provision is required. As of and during the period ended February 28, 2011, the fund did not have a liability for any unrecognized tax benefits. The fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the fund did not incur any interest or penalties. The fund is not subject to examination by U.S. federal and state tax authorities for tax years before 2006, the year the fund commenced operations. Distributions – Distributions paid to shareholders are based on net investment income and net realized gains determined on a tax basis, which may differ from net investment income and net realized gainsfor financial reporting purposes. These differences are due primarily to different treatment for items such as short-term capital gains and losses; paydowns on fixed-income securities; and net capital losses.The fiscal year in which amounts are distributed may differ from the year in which the net investment income and net realized gains are recorded by the fund for financial reporting purposes. The components of distributable earnings on a tax basis are reported as of the fund’s most recent year-end. As of August 31, 2010, the components of distributable earnings on a tax basis were as follows: (dollars in thousands) Undistributed ordinary income $ Capital loss carryforward expiring 2017* ) *The capital loss carryforward will be used to offset any capital gains realized by the fund in the current year or in subsequent years through the expiration date. The fund will not make distributions from capital gains while a capital loss carryforward remains. Under the Regulated Investment Company Modernization Act of 2010 (the “Act”), net capital losses recognized after August 31, 2011, may be carried forward indefinitely, and their character is retained as short-term and/or long-term losses. Previously, net capital losses were carried forward for eight years and treated as short-term losses. As a transition rule, the Act requires that post-enactment net capital losses be used before pre-enactment net capital losses. As of February 28, 2011, the tax basis unrealized appreciation (depreciation) and cost of investment securities were as follows: (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities Tax-basis distributions paid or accruedto shareholders from ordinary income were as follows (dollars in thousands): Share class Six months ended February 28, 2011 Year ended August 31, 2010 Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B 21 52 Class 529-C Class 529-E 48 78 Class 529-F-1 Class R-1 13 22 Class R-2 70 Class R-3 Class R-4 81 Class R-5 91 Class R-6 87 Total $ $ 6. Fees and transactions with related parties Capital Research and Management Company ("CRMC"), the fund’s investment adviser, is the parent company of American Funds Distributors,® Inc. ("AFD"), the principal underwriter of the fund’s shares, and American Funds Service Company® ("AFS"), the fund’s transfer agent. Investment advisory services - The Investment Advisory and Service Agreement with CRMC providesfor monthly fees accrued daily. These fees are based on a series of decreasing annual rates beginning with 0.360% on the first $500 million of daily net assets and decreasing to 0.250% on such assets in excess of $4 billion. For the six months ended February 28, 2011, the investment advisory services fee was $5,914,000, which was equivalent to an annualized rate of 0.290% of average dailynet assets. Class-specific fees and expenses – Expenses that are specific to individual share classes are accrued directly to the respective share class. The principal class-specific fees and expenses are described below: Distribution services – The fund has adopted plans of distribution for all share classes, except Classes F-2, R-5 and R-6. Under the plans, the board of trustees approves certain categories of expenses that are used to finance activities primarily intended to sell fund shares and service existing accounts. The plans provide for payments, based on an annualized percentage of average daily net assets, ranging from 0.30% to 1.00% as noted below. In some cases, the board of trustees has limited the amounts that may be paid to less than the maximum allowed by the plans.All share classes with a plan may use a portion (0.15% for ClassA, B, 529-A and 529-B shares and 0.25% for all other share classes) of average daily net assets to pay service fees, or to compensate AFD for paying service fees, to firms that have entered into agreements with AFD to provide certain shareholder services. The remaining amounts available to be paid under each plan are paid to dealers to compensate them for their sales activities. For Classes A and 529-A, the board of trustees has also approved the reimbursement of dealer and wholesaler commissions paid by AFD for certain shares sold without a sales charge. These classes reimburse AFD for amounts billed within the prior 15 months but only to the extent that the overall annual expense limit of 0.25%is not exceeded. As of February 28, 2011, unreimbursed expenses subject to reimbursement totaled $1,642,000 for Class A. There were no unreimbursed expenses subject to reimbursement for Class 529-A. Share class Currently approved limits Plan limits Class A 0.25% 0.30% Class 529-A Classes B and 529-B Classes C, 529-C and R-1 Class R-2 Classes 529-E and R-3 Classes F-1, 529-F-1 and R-4 Transfer agent services –The fund hasa transfer agent agreement with AFS for Classes A and B. Under this agreement, these share classes compensate AFS for transfer agent services including shareholder recordkeeping, communications and transaction processing. AFS is also compensated for certain transfer agent services provided to all other share classes from the administrative services fees paid to CRMC as described on the following page. Administrative services – The fund has an administrative services agreement with CRMC for all share classes, except Classes A and B, to provide certain services, including transfer agent and recordkeeping services; coordinating, monitoring, assisting and overseeing third-party service providers; and educating advisers and shareholders about the impact of market-related events, tax laws affecting investments, retirement plan restrictions, exchange limitations and other related matters. Each relevant share class pays CRMC annual fees up to 0.15% (0.10% for Class R-5 and 0.05% for Class R-6) based on its respective average daily net assets. Each relevant share class also pays AFS additional amounts for certain transfer agent services. CRMC and AFS may use these fees to compensate third parties for performing these services. Each 529 share class is subject to an additional administrative services fee payable to the Commonwealth of Virginia for the maintenance of the 529 college savings plan.The quarterly fee is based on a series of decreasing annual rates beginning with 0.10% on the first $30 billion of the net assets invested in Class 529 shares of the American Funds and decreasing to 0.06% on such assets between $120 billion and $150 billion. The fee for any given calendar quarter is accrued and calculated on the basis of the average net assets of Class 529 shares of the American Funds for the last month of the prior calendar quarter. Although these amounts are included with administrative services fees on the accompanying financial statements, the Commonwealth of Virginia is not considered a related party. Expenses under the agreements described above for the six months ended February 28, 2011, were as follows (dollars in thousands): Administrative services Share class Distribution services Transfer agent services CRMC administrative services Transfer agent services Commonwealth of Virginia administrative services Class A $ $ Not applicable Not applicable Not applicable Class B 27 Not applicable Not applicable Not applicable Class C Included in administrative services $ $
